DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 Response to Amendment
	The amendment filed 01/20/2021 has been entered. Claims 1-13 and 15-19 remain pending in the application. Applicant’s amendments to the claims have overcome each interpretation of rejection previously set forth in the Final Office Action mailed 12/09/2020.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bramlet et al. (US Patent 6,183,474), hereinafter known as “Bramlet.”
With regards to claim 1, Bramlet discloses (Figures 84-93) a suture anchoring device, comprising: 
an implant body 820 defining a body bore space 825 extending longitudinally about a central axis from a proximal end to a distal end of the implant body 820 (Figure 89); 
an interference portion 826A (Figure 89; slanted/curved surface) provided on an interior surface of the implant body 820 and extending into the body bore space 825; 
an anchor 828/830 having a head portion 828 and an extension portion 830 extending therefrom and defining an extension bore space (space within 830) therein, the extension portion 830 configured to be received in the body bore space 825 such that the distal end of the implant body 820 abuts the head portion 828 of the anchor (Figure 89); 
a slot (between each tang 834) defined by the extension portion 830, the slot configured to receive the interference portion 826A of the implant body 820 (Col 28 lines 58-67); and 
a plug 840 configured to be received in the extension bore space of the extension portion 830 (Col 31 lines 53-65).
Bramlet, with regards to the embodiment of Figures 84-93, is silent to a radially expandable implant body; and at least one relief slot defined in the implant body, each at least one relief slot 
However in the same field of endeavor, Bramlet with regards to Figures 75-76, teaches a radially expandable implant body 700; and at least one relief slot 716 defined in the implant body 700, each at least one relief slot 716 extending from the distal end of the implant body (Figure 76), and each at least one relief slot 716 configured to allow the distal end of the implant body to radially expand relative to the proximal end of the implant body (Col 25 lines 45-53). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Figures 84-93 embodiment of Bramlet for the radially expandable implant body and relief slot as taught by the Figures 75-76 embodiment of Bramlet for the purpose of preventing inadvertent rotation of the fastener and maintaining the secured relationship between the guide and the bone (Col 25 lines 45-53 of Bramlet).
With regards to claim 2, Bramlet discloses wherein the interference portion 826A is configured to taper toward the central axis of the implant body bore space 825 from the proximal end to the distal end of the implant body 820 (Figure 89 – 826A is seen to taper towards the central axis in a proximal to distal slant).
With regards to claim 3, Bramlet discloses wherein the interference portion comprises a ramped surface (826A is slanted towards the central axis, therefore is ramped).
With regards to claim 4, Bramlet discloses wherein the interference portion comprises a plurality of ramped surfaces (multiple ramped surfaces 826A in Figure 89).
With regards to claim 5, Bramlet discloses wherein2Application No.: 16/096,325Amendment and Response dtd. 1/20/21 Response to Office Action of 12/9/20a plurality of threads (threads on surface 832) is defined on a portion of an inner surface of the extension portion 830 of the anchor (Figure 89; Col 29 lines 8-20)
With regards to claim 6, Bramlet discloses wherein the plug 840 comprises a threaded outer surface 844 configured to interact with the threads of the inner surface 832 of the extension portion 830 of the anchor (Col 29 lines 8-20); and wherein the plug 840 is configured to entrap a suture extending through an eyelet (spaces between each tang 834) defined by the extension portion 830 (functional language, the plug 840 is threaded to the base 832 via the threaded shanks 844 – the snug connection allows for the plug to functionally entrap a suture extending through an eyelet of the extension portion 830).
With regards to claim 11, Bramlet discloses wherein the extension portion 830 of the anchor comprises first and second prongs 834 extending parallel to one another from a proximal surface of the anchor head portion 828 (Figures 85-86, multiple prongs 834 extending parallel from 828).
With regards to claim 13, Bramlet discloses wherein the slot is defined between the first and second prongs 834 (Figure 87/89).
With regards to claim 15, the combination of the Figures 84-93 embodiment and the Figures 75-76 embodiment of Bramlet discloses wherein each the at least one relief slot 716 comprises a stress attenuation radius portion that is distal to and spaced apart from the proximal end of the implant body (see annotated figure 76 below).

    PNG
    media_image1.png
    318
    684
    media_image1.png
    Greyscale

With regards to claim 16, Bramlet discloses further comprising a plurality of barbs disposed on an outer surface of the implant body 820 (see annotated figure 86 below).

    PNG
    media_image2.png
    449
    533
    media_image2.png
    Greyscale

With regards to claim 17, Bramlet discloses wherein an outer surface of the implant body 820 comprises a tapered geometry where a proximal diameter is larger than a distal diameter (see annotated figure 86 above). Each individual barb in the annotated Figure 86 above are shown to taper from a proximal end to a distal end, as they each slant downwards. This slant, or taper, reads on the tapered geometry limitation where a proximal diameter is larger than a distal diameter on each of the barbs.
With regards to claim 18, Bramlet discloses further comprising a plurality of interference portions (see multiple 826A in Figure 89).
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bramlet in view of Schmieding et al. (US PGPub 2009/0187216), hereinafter known as “Schmieding”.
With regards to claims 7-9, Bramlet discloses the suture anchoring device as claimed in claim 1. Bramlet is silent wherein the anchor head portion comprises a first material; and the implant body 
However, in the same field of endeavor, Schmieding teaches (Figures 11a and 14) wherein the anchor head portion comprises a first material (Paragraph 13 and 27); and the implant body comprises a second material (Paragraph 31), wherein the first material is harder than then second material; wherein the first material comprises a metal (Paragraph 27); and wherein the second material comprises a plastic (Paragraph 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture anchoring device of Bramlet with the materials of Schmieding for the purpose of being an obvious known material in the art and one of ordinary skill would have been able to select the material based on its suitability for its intended use (see MPEP 2144.07).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bramlet in view of Lamborne et al. (US PGPub 2011/0166600), hereinafter known as “Lamborne”.
With regards to claim 12, Bramlet discloses the suture anchoring device as claimed in claim 11. Bramlet is silent to at least one eyelet in the anchor; and wherein first and second eyelets are defined in the first and second prongs, respectively.
However, in the same field of endeavor, Lamborne teaches (Figure 3) wherein first and second eyelets (plurality of openings 118) are defined in the first and second prongs (two sidewalls 112 shown opposite each other), respectively.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture anchoring device of Bramlet to include the first and second eyelets as taught by Lamborne for the purpose of promoting bone and tissue growth substances (Paragraphs 59 and 73 of Lamborne).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/08/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771